Citation Nr: 0213106	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

(The issues of entitlement to service connection for a 
psychiatric disability and arthritis of the low back, knees, 
and ankles, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  This appeal arises from a July 1999 rating 
decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for a 
psychiatric disability and arthritis of the low back, knees, 
and ankles.  This development is pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing those 
issues.


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied service 
connection for hearing loss; the veteran was provided notice 
of the denial but he did not appeal.

2.  The evidence added to the record since March 1989 
containing private physicians' statements to the effect that 
the veteran has current hearing loss due to noise exposure 
during service in World War II is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence received since the RO's March 1989 denial of service 
connection for hearing loss is new and material and the 
veteran's claim for service connection for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2002).  The new law applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

A March 1989 rating decision denied service connection for 
hearing loss.  The basis for the denial was that there was no 
medical evidence of hearing loss related to service.  
Following notification of the RO's decision, the veteran did 
not file a timely appeal, and the March 1989 decision became 
final.  38 U.S.C. § 4005 (1988); 38 C.F.R. § 19.192 (1989); 
currently 38 U.S.C.A. § 7105 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2001).

In order to reopen the claim, new and material evidence must 
be submitted.  The Board acknowledges that the regulation 
regarding new and material evidence was recently amended.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim was filed prior to August 29, 
2001.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

As noted above, the basis for the March 1989 rating decision 
was that there was no medical evidence of hearing loss 
related to service.  Based upon this evidence, the RO 
determined in its March 1989 decision that service connection 
for hearing loss was not merited.  As noted above, that 
determination became final.  In order to reopen the claim, 
the veteran would have to submit new and material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra.  Thus, in this case, 
to be new and material the evidence would need to be 
probative of the question of whether the veteran currently 
had hearing loss that was related to his period of service. 

The evidence received since March 1989 includes a July 1999 
statement from D.L.E., M.D., that the veteran "continues to 
suffer from significant hearing loss due to his artillery 
assignment in World War II.  He had normal hearing prior to 
his exposure to the chronic gunfire." 

Additionally, an October 1999 statement from W.L.D., M.D., an 
otolaryngologist, has been submitted.  Dr. D. stated that the 
veteran, by history, had normal hearing before being a gunner 
on a ship during World War II.  Since then, his hearing had 
been quite poor, and his current audiometric pattern was 
compatible with that of acoustic trauma.  

Since the July and October 1999 physicians' statements 
indicate that the veteran has current hearing loss that may 
be related to inservice noise exposure, they constitute 
evidence that bears directly and substantially upon the 
specific matter under consideration, and that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Accordingly, the veteran's claim for service connection for 
hearing loss is reopened.

While the record contains sufficient evidence to reopen the 
veteran's claim, the Board has determined that additional 
development is required prior to adjudication of the merits 
of the reopened claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.



ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

